GILBERT, Circuit Judge
(alter stating the facts as above). [1] We find no error in the ruling of the trial court that the case was of equitable cognizance. In Dows v. City of Chicago, 11 Wall. 108, 20 L. Ed. 65, it was said:
“A suit in equity will not lie to restrain the collection of n tax on the sole ground that it is illegal. There must exist, In addition, special circumstances bringing the case under some recognized head of equity jurisdiction, such as that the enforcement of the tax would lead to a multiplicity' of suits, or produce irreparable injury, or, where the property is real estate, throw a cloud upon the title of the complainant.”
It is not alleged here that there are any special grounds of equitable jurisdiction except the fact that the enforcement of the assessment would throw a cloud upon the title of the appellee’s property. In Ogden City v. Armstrong, 168 U. S. 224, 18 Sup. Ct. 98, 42 L. Ed. 444, the doctrine was reaffirmed that a court of equity will interfere to enjoin an illegal tax which will create a cloud upon title to real property. Nor is the case one in which there is an adequate remedy at law. The contention that the appellee may pay the tax and thereafter recover it in an action at law does not suggest an adequate remedy, nor, indeed, any remedy at all as to a portion of the tax, for a portion of it goes to the state, and no action may be brought against the state to recover the same. Raymond v. Chicago Traction Co., 207 U. S. 20, 28 Sup. Ct. 7, 52 L. Ed. 78, 12 Ann. Cas. 757.
[2] In the case of Great Northern R. Co. v. Snohomish County, *32648 Wash. 478, 93 Pac. 924, the Supreme Court of the state held that the act creating the Board of Tax Commissioners gave them general supervision over assessors and county boards of equalization in the matter of assessment of property lying in different counties of the state. In that case the county assessor of Snohomish county had disregarded the instruction of the State Tax Commission, and had assessed railway property within that county at a higher rate than that adopted in the other counties by order of said commissioners, and the court said:
• “Tlie acts of the Snohomish county officials in disregard of the lawful orders and directions of their superior officers were void and of no effect.”
The case was before the court on a demurrer to the complaint. It was subsequently again before the court on the merits in Great Northern R. Co. v. Snohomish County, 54 Wash. 23, 102 Pac. 881, where further discussion was had of the law applicable to the case. It is contended that the decisions in those two cases are decisive of the questions involved in the case at bar. There is this difference, however, in the issues which were there presented and those which are now before this court: In that case the court assumed that the property of the railroad company had been assessed as high as other property, and the fact which controlled decision was that the county assessor in Snohomish county had disregarded the instructions of the Board of Tax Commissioners, and had increased the assessment in that county. In the present case the board of equalization of King county followed and obeyed the instructions of the Board of Tax Commissioners. It is true that the officers of the other counties received no such instruction, but the irregularity of the proceedings consists not so much in the fact that the assessment in King county was increased, as it does in the fact that the assessments in the other counties were not increased proportionately thereto. We are not primarily concerned, however, with what was done in those counties. The question here is, Was the action of the board of equalization of King county, which was done in pursuance of authority from the Board of Tax Commissioners, rendered void by the fact that that board om'itted to give like instructions to other county officials?
The appellee comes into a court of equity seeking relief against a tax by which, according to the allegations of its bill, its property was assessed at but 30 per cent, of its value, in the face of a statute which required that it be assessed at its full value. By the proofs in the case it is established beyond dispute that other property in King county was assessed as high as 60 per cent, of its full value, and that the appellee’s property by the assessment which is complained of was still underassessed as compared with other property in the county. If the Board of Tax Commissioners had required the boards of equalization of all the other counties through which the appellee’s road extends to raise their assessments proportionately, confessedly the ap-pellee would have had no ground for complaint against the tax of 1907. But it is said that the assessment made by the board of equalization in King county was illegal, not because the appellee’s property was overassessed in that county, but because its road was not assessed *327in the same proportion in the oilier counties. The statute which requires that all property shall be assessed at its full fair value is certainly not less authoritative than the statute which requires that the value of the railroad track shall be assessed proportionately in each county. It being established that the tax on the appellee’s property in King county is not unjust or inequitable, and is not greater than the appellee, ought to pay, we are unable to see where there is ground for its application to a court of equity for relief. In State Railroad Tax Cases, 92 U. S. 613, 615, 23 L. Ed. 663, Mr. Justice Miller said:
“A court of equity is therefore hampered in the exorcise of its jurisdiction hy the necessity of enjoining the tax complained of in whole or in part, without any power of doing complete justice by making, or causing to be made, a new assessment on any principle it may decide to be the right one. In this manner it may, by enjoining the levy, enable the complainant to escape wholly the tax for the period of time complained of, though it be obvious that he ought to pay a tax, if imposed in the proper manner'.”
It is well settled that the collection of a tax will not be enjoined on account of disregard of statutory requirements in the process of assessing property, “which are not of such a nature as to affect the substantial justice of the tax itself, or work irreparable injury to the rights of the complainant.” 37 Cyc. 1262; Mercantile Nat. Bank v. Hubbard (C. C.) 98 Fed. 465, affirmed in 186 U. S. 458, 22 Sup. Ct. 908, 46 L. Ed. 1247, sub nom. Lander v. Mercantile Bank; Kansas City, Ft. S. & M. R. Co. v. King. 120 Fed. 614, 57 C. C. A. 278; Hixon v. Oneida County, 82 Wis. 515, 52 N. W. 445; McCrory v. O’Keefe, 162 Ind. 534, 70 N. E. 812; Ryan v. Commissioners of Leavenworth County, 30 Kan. 185. 2 Pac. 156; Albany & Boston Min. Co. v. Aud. Gen., 37 Mich. 391; Wagoner v. Loomis, 37 Ohio St. 571; Welch v. Clatsop County. 24 Or. 457, 33 Pac. 934. In Albany City Nat. Bank v. Maher (C. C.) 6 Fed. 417, Judge Wallace said:
•‘In dealing with the rights of parties to resist taxation, courts of equity proceed upon considerations quite unknown to courts of law, and hold, not only that it must appear the tax is one unlawfully imposed, but also one that justice and good conscience do not require the party to pay.”
In paying the tax which has been assessed against it in King county, the appellee will pay no more than its just proportion of the public burdens. King county in collecting it will receive no more than what, under the law had it been complied with, it is entitled to receive. As the resort is to a court of equity, the appellee must show itself entitled to relief which accords with equity and good conscience. This it has failed to do, for it has not shown that any unjust burden is sought to be imposed upon it.
[3] We find no error in the decree of the court below so far as it afforded relief against the assessment on the franchises of the appel-lee. Western Union Tel. Co. v. Kansas, 216 U. S. 1, 30 Sup. Ct. 190, 54 L. Ed. 355. The decree is reversed as to all thereof excepting the relief awarded against the tax on the franchise of the appellee, and the cause is remanded to the court below, with instructions to enter a decree accordingly.